DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-120 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5-20 of copending Application Number 16/677,685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a camera optical lens, comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a positive refractive power; a fourth lens; a fifth lens; and a sixth lens, wherein the conditional ranges have overlapping values, as outlined below.


U.S. Patent Application Number 16/677,680
U.S. Patent Application Number 16/677,685
Claim 1
A camera optical lens, comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a positive refractive power; a fourth lens; a fifth lens; and a sixth lens, wherein the camera optical lens satisfies following conditions: 4.00 ≤ f1/f ≤ 6.00; and -50.00 ≤ R5/d5 ≤ -20.00, where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R5 denotes a curvature radius of an object side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and the focal length, the curvature radius and the on-axis thickness of the camera optical lens are all in units of mm.
Claim 1
A camera optical lens, comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a positive refractive power; a fourth lens; a fifth lens; and a sixth lens, wherein the camera optical lens satisfies following conditions: 6.00 ≤ f1/f ≤ 10.00; and -23.00 ≤ R5/d5 ≤ -10.00, where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R5 denotes a curvature radius of an object side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and the focal length, the curvature radius and the on-axis thickness of the camera optical lens are all in units of mm.
Claim 2
The camera optical lens as described in claim 1, further satisfying following conditions: 4.09 ≤ f1/f ≤ 6.00; and -48.50 ≤ R5/d5 ≤ -20.03.
Claim 2
The camera optical lens as described in claim 1, further satisfying following conditions: 6.00 ≤ f1/f ≤ 9.92; and -22.70 ≤ R5/d5 ≤ -10.36.
Claim 3
The camera optical lens as described in claim 1, wherein the first lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and the camera optical lens further satisfies following conditions: -15.62 ≤ (R1+R2)/(R1-R2) ≤ -3.33; and 0.02 ≤ d1/TTL ≤ 0.07, where R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens; dl denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 3
The camera optical lens as described in claim 1, wherein the first lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and the camera optical lens further satisfies following conditions: -51.86 ≤ (R1+R2)/(R1-R2) ≤ -9.17; and 0.02 ≤ d1/TTL ≤ 0.07, where R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens; dl denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 5
The camera optical lens as described in claim 1, wherein the second lens comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and the camera optical lens further satisfies following conditions: 0.66 ≤ f2/f ≤ 2.28; -3.45 ≤ (R3+R4)/(R3-R4) ≤ -1.03; and 0.04 ≤ d3/TTL ≤ 0.13, where f2 denotes a focal length of the second lens; R3 denotes a curvature radius of the object side surface of the second lens; R4 denotes a curvature radius of the image side surface of the second lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 5
The camera optical lens as described in claim 1, wherein the second lens comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and the camera optical lens further satisfies following conditions: 0.67 ≤ f2/f ≤ 2.02; -3.31 ≤ (R3+R4)/(R3-R4) ≤ -1.01; and 0.05 ≤ d3/TTL ≤ 0.14, where f2 denotes a focal length of the second lens; R3 denotes a curvature radius of the object side surface of the second lens; R4 denotes a curvature radius of the image side surface of the second lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 6
The camera optical lens as described in claim 5, further satisfying following conditions: 1.06 ≤ f2/f ≤ 1.82; -2.15 ≤ (R3+R4)/(R3-R4) ≤ -1.29; and 0.07 ≤ d3/TTL ≤ 0.11.
Claim 6
The camera optical lens as described in claim 5, further satisfying following conditions: 1.07 ≤ f2/f ≤ 1.62; -2.07 ≤ (R3+R4)/(R3-R4) ≤ -1.26; and 0.07 ≤ d3/TTL ≤ 0.11.
Claim 7
The camera optical lens as described in claim 1, wherein the object side surface of the third lens is concave in a paraxial region, and an image side surface of the third lens is convex in the paraxial region, and the camera optical lens further satisfies following conditions: 18.81 ≤ f3/f ≤ 227.49; -675.47 ≤ (R5+R6)/(R5-R6) ≤ 60.80; and 0.02 ≤ d5/TTL ≤ 0.07, where f3 denotes a focal length of the third lens; R6 denotes a curvature radius of the image side surface of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 7
The camera optical lens as described in claim 1, wherein the object side surface of the third lens is concave in a paraxial region, and an image side surface of the third lens is convex in the paraxial region, and the camera optical lens further satisfies following conditions: 10.53 ≤ f3/f ≤ 232.58; -137.17 ≤ (R5+R6)/(R5-R6) ≤ 116.87; and 0.03 ≤ d5/TTL ≤ 0.08, where f3 denotes a focal length of the third lens; R6 denotes a curvature radius of the image side surface of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 8
The camera optical lens as described in claim 7, further satisfying following conditions: 30.10 ≤ f3/f ≤ 181.99; -422.17 ≤ (R5+R6)/(R5-R6) ≤ 48.64; and 0.04 ≤ d5/TTL ≤ 0.06.
Claim 8
The camera optical lens as described in claim 7, further satisfying following conditions: 16.85 ≤ f3/f ≤ 186.06; -85.73 ≤ (R5+R6)/(R5-R6) ≤ 93.49; and 0.04 ≤ d5/TTL ≤ 0.06.
Claim 9
The camera optical lens as described in claim 1, wherein the fourth lens has a positive refractive power, and comprises an object side surface being concave in a paraxial region and an image side surface being convex in the paraxial region, and the camera optical lens further satisfies following conditions: 1.25 ≤ f4/f ≤ 4.26; 2.28 ≤ (R7+R8)(R7-R8) ≤ 8.14; and 0.05 ≤ d7/TTL ≤ 0. 15, where f4 denotes a focal length of the fourth lens; R7 denotes a curvature radius of the object side surface of the fourth lens; R8 denotes a curvature radius of the image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 9
The camera optical lens as described in claim 1, wherein the fourth lens has a positive refractive power, and comprises an object side surface being concave in a paraxial region and an image side surface being convex in the paraxial region, and the camera optical lens further satisfies following conditions: 1.16 ≤ f4/f ≤ 3.62; 1.77 ≤ (R7+R8)(R7-R8) ≤ 5.49; and 0.04 ≤ d7/TTL ≤ 0. 14, where f4 denotes a focal length of the fourth lens; R7 denotes a curvature radius of the object side surface of the fourth lens; R8 denotes a curvature radius of the image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 10
The camera optical lens as described in claim 9, further satisfying following conditions: 2.00 ≤ f4/f ≤ 3.41; 3.66 ≤ (R7+R8)(R7-R8) ≤ 6.51; and 0.07 ≤ d7/TTL ≤ 0. 12.
Claim 10
The camera optical lens as described in claim 9, further satisfying following conditions: 1.86 ≤ f4/f ≤ 2.89; 2.83 ≤ (R7+R8)(R7-R8) ≤ 4.39; and 0.07 ≤ d7/TTL ≤ 0. 11.
Claim 11
The camera optical lens as described in claim 1, wherein the fifth lens has a negative refractive power, and comprises an object side surface being concave in a paraxial region and an image side surface being convex in the paraxial region, and the camera optical lens further satisfies following conditions: -2.82 ≤ f5/f ≤ -0.93; -9.58 ≤ (R9+R10)/(R9-R10) ≤ -3.09; and 0.03 ≤ d9/TTL ≤ 0.10, where f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of the object side surface of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens; d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 11
The camera optical lens as described in claim 1, wherein the fifth lens has a negative refractive power, and comprises an object side surface being concave in a paraxial region and an image side surface being convex in the paraxial region, and the camera optical lens further satisfies following conditions: -2.54 ≤ f5/f ≤ -0.83; -8.64 ≤ (R9+R10)/(R9-R10) ≤ -2.86; and 0.03 ≤ d9/TTL ≤ 0.10, where f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of the object side surface of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens; d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 12
The camera optical lens as described in claim 11, further satisfying following conditions: -1.76 ≤ f5/f ≤ -1.16; -5.99 ≤ (R9+R10)/(R9-R10) ≤ -3.87; and 0.05 ≤ d9/TTL ≤ 0.08.
Claim 12
The camera optical lens as described in claim 11, further satisfying following conditions: -1.59 ≤ f5/f ≤ -1.04; -5.40 ≤ (R9+R10)/(R9-R10) ≤ -3.58; and 0.05 ≤ d9/TTL ≤ 0.08.
Claim 13
The camera optical lens as described in claim 1, wherein the sixth lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and the camera optical lens further satisfies following conditions: 1.06 ≤ f6/f ≤ 3.24; -97.66 ≤ (R11+R12)/(R11-R12) ≤ -24.23; and 0.10 ≤ d11/TTL ≤ 0.30, where f6 denotes a focal length of the sixth lens; R11 denotes a curvature radius of the object side surface of the sixth lens; R12 denotes a curvature radius of the image side surface of the sixth lens; d11 denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 13
The camera optical lens as described in claim 1, wherein the sixth lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and the camera optical lens further satisfies following conditions: 0.86 ≤ f6/f ≤ 2.63; -54.17 ≤ (R11+R12)/(R11-R12) ≤ -16.75; and 0.10 ≤ d11/TTL ≤ 0.29, where f6 denotes a focal length of the sixth lens; R11 denotes a curvature radius of the object side surface of the sixth lens; R12 denotes a curvature radius of the image side surface of the sixth lens; d11 denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim 14
The camera optical lens as described in claim 13, further satisfying following conditions: 1.70 ≤ f6/f ≤ 2.59; -61.04 ≤ (R11+R12)/(R11-R12) ≤ -30.29; and 0.16 ≤ d11/TTL ≤ 0.24.
Claim 14
The camera optical lens as described in claim 13, further satisfying following conditions: 1.39 ≤ f6/f ≤ 2.10; -33.86 ≤ (R11+R12)/(R11-R12) ≤ -20.94; and 0.15 ≤ d11/TTL ≤ 0.23.
Claim 15
The camera optical lens as described in claim 1, further satisfying a following condition: 0.55 ≤ f12/f ≤ 1.70, where f12 denotes a combined focal length of the first lens and the second lens.
Claim 15
The camera optical lens as described in claim 1, further satisfying a following condition: 0.57 ≤ f12/f ≤ 1.83, where f12 denotes a combined focal length of the first lens and the second lens.

Claim 16
The camera optical lens as described in claim 15, further satisfying following condition: 0.87 ≤ f12/f ≤ 1.36.

Claim 16
The camera optical lens as described in claim 15, further satisfying following condition: 0.91 ≤ f12/f ≤ 1.46.
Claim 17
The camera optical lens as described in claim 1, wherein a total optical length TTL from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 4.96mm.
Claim 17
The camera optical lens as described in claim 1, wherein a total optical length TTL from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 4.95mm.
Claim 18
The camera optical lens as described in claim 17, wherein the total optical length TTL of the camera optical lens is smaller than or equal to 4.73mm.
Claim 18
The camera optical lens as described in claim 17, wherein the total optical length TTL of the camera optical lens is smaller than or equal to 4.72mm.
Claim 19
The camera optical lens as described in claim 1, wherein an F number of the camera optical lens is smaller than or equal to 2.28.
Claim 19
The camera optical lens as described in claim 1, wherein an F number of the camera optical lens is smaller than or equal to 2.28.
Claim 20
The camera optical lens as described in claim 19, wherein the F number of the camera optical lens is smaller than or equal to 2.23
Claim 20
The camera optical lens as described in claim 19, wherein the F number of the camera optical lens is smaller than or equal to 2.23


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera optical lens, comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a positive refractive power; a fourth lens; a fifth lens; and a sixth lens, wherein the camera optical lens satisfies following conditions: 4.00 ≤ f1/f ≤ 6.00; and -50.00 ≤ R5/d5 ≤ -20.00, as claimed and defined in independent claim 1, the prior art fails to teach such a camera optical lens simultaneously satisfying the conditional expressions -32.41 ≤ (R1+R2)/(R1-R2) ≤ -11.47 and 0.04 ≤ d1/TTL ≤ 0.06, as claimed and defined in dependent claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al (U.S. Patent Publication 2016/0103299), Chen et al (U.S. Patent Publication 2016/0119519) and Zhang et al (U.S. Patent Publication 2019/0154972) all teach optical lens systems having six lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
20 October 2021